DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US 2016/0282684 A1).
Regarding claim 1, Nakamura discloses a display device (100, para. 0032) comprising: 
a first substrate (10, fig. 4, para. 0033) including a first scanning line (3a) extending in a first direction, a first signal line (6a) extending in a second direction and intersecting the first scanning line (para. 0043), an insulating layer (41, 42 and 44, paras. 0068, 0071 and 0074), a first switching element (30) electrically connected to the first scanning line and the first signal line, and a first pixel electrode (9a) electrically connected to the first switching element (para. 0043);
a second substrate (20) including a common electrode (21) and disposed opposite to the first substrate (para. 0037); and
a display function layer (50) which is held between the first substrate and the second substrate (para. 0032) and is partly switched between a transparent state in which incident light is transmitted and a scattering state in which incident light is scattered by applying a voltage between the first pixel electrode and the common electrode (para. 0041);
the first signal line (6a) including a first coupling portion (8e, 8g) extending in the second direction (paras. 0088-0089) and a first line portion (8a, 8d) extending in the second direction and electrically connected to the first coupling portion (paras. 0089-0090),
the first scanning line (3a) intersecting the first coupling portion (8e, 8g) and being provided in a same layer as the first line portion (paras. 0088-0089),
the insulating layer (12, 41, 42 and 44) being interposed between the first coupling portion and the first scanning line (paras. 0078 and 79).
Regarding claim 2, Nakamura discloses the insulating layer (12, 41, 42 and 44) includes a first surface, and a second surface opposed to the first surface,
the first scanning line (3a) and the first line portion (8a, 8d) are formed of a same material and are in contact with the first surface,
the second surface is in contact with the first coupling portion (8e, 8g), and 
the first scanning line (3a) and the first line portion (8a, 8d) are formed of a material other than a material of the first coupling portion (8e, 8g) (paras. 0067, 0085 and 0088-0089).
Regarding claim 3, Nakamura discloses each of the first scanning line and the first line portion has an electric resistance value that is lower than an electric resistance value of the first coupling portion (a length of the first coupling portion in second direction is shorter than length of each of the first scanning line and the first line portion, fig. 7).
Regarding claim 4, Nakamura discloses a length of the first line portion is greater than a length of the first coupling portion in the second direction (fig. 7).
Regarding claim 5, Nakamura discloses an interval between the first line portion and the first scanning line is in a range of 0.5 µm to 10 µm in the second direction (para. 0073).
Regarding claim 6, Nakamura discloses the first line portion includes a main line portion (8d) extending in the second direction, and a connecting portion provided continuously from the main line portion, superposed on the first coupling portion, and electrically connected to the first coupling portion (para. 0088), and
a width of the first coupling portion is larger than a width of the main line portion in the first direction (fig. 7).
Regarding claims 7 and 14, Nakamura discloses the first switching element (30) includes a semiconductor layer (1a) electrically connected to the first signal line, and 
a gate electrode (3b) opposed to the semiconductor layer, electrically connected to the first scanning line, and provided in a same layer as the first coupling portion, and 
the gate electrode (3b) is formed integrally with the first coupling portion (paras. 0068-0070).
Regarding claim 8, Nakamura discloses the gate electrode extends in the second direction.
Regarding claim 9, Nakamura discloses the gate electrode and the first coupling portion are formed of a same material.
Regarding claim 10, Nakamura discloses the first coupling portion is located in an area closer to the first scanning line than the semiconductor layer in the second direction.
Regarding claim 12, Nakamura discloses the display function layer is a liquid crystal layer using polymer dispersed liquid crystal (para. 0081).
Regarding claim 13, Nakamura discloses a display device (100, para. 0032) comprising:
a first substrate (10, fig. 4, para. 0033) including a first scanning line (3a) extending in a first direction, a first signal line (6a) extending in a second direction and intersecting the first scanning line, an insulating layer (41, 42 and 44, paras. 0068, 0071 and 0074), a first switching element (30) electrically connected to the first scanning line and the first signal line, and a first pixel electrode (9a) electrically connected to the first switching element (para. 0043);
a second substrate (20) including a common electrode (21) and disposed opposite to the first substrate (para. 0037); and 
a display function layer (50) which is held between the first substrate and the second substrate (para. 0032) and is partly switched between a transparent state in which incident light is transmitted and a scattering state in which incident light is scattered by applying a voltage between the first pixel electrode and the common electrode (para. 0041), 
the first scanning line (3a) including a first coupling portion (8e, 8g) extending in the first direction (paras. 0088-0089) and a first line portion (8a, 8d) extending in the first direction, provided in a same layer as the first signal line, and electrically connected to the first coupling portion (para. 0090); 
the first signal line (6a) intersects the first coupling portion (para. 0089); and 
the insulating layer (12, 41, 42 and 44) is interposed between the first coupling portion and the first signal line (paras. 0078 and 79).
Allowable Subject Matter
5.	Claims 11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Independent claims 11 and 15 identify the distinct limitations “a second scanning line extending in the first direction, … the second switching element is located close to the second signal line”. Claims 16-20 are objected since their dependencies on claim 15.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoshida (US 2019/0339556 A1) discloses a liquid crystal display with extending portions (fig. 4).
Nakagawa (US 2008/0061394 A1) discloses an electro-optical device includes semiconductor layers disposed between first substrate and electro-optical layer. The semiconductor layers are provided at positions corresponding to crossover regions of scanning lines and data lines (fig. 3)
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693